Citation Nr: 0705004	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  99-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for an undiagnosed 
illness manifested by diarrhea and abdominal pain.

3.  Entitlement to service connection for migraines.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by joint pain.

5.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
March 1993, with service in southwest Asia from January to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August and 
December 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, which denied 
entitlement to the benefits currently sought on appeal.

In a June 2004 Order, the Court of Appeals for Veterans 
Claims (Court) remanded the veteran's GERD and IBS claims to 
the Board for further development.  The incorporated Joint 
Remand indicated that the veteran was to be afforded a 
medical examination under the specific protocol for Gulf War 
Veterans in connection with his claims.  In December 2004, 
the Board remanded the claim to satisfy the Order.  

The examination was scheduled for a date in August 2006.  The 
veteran was sent notice of the impending exam from the RO 
with the provisions of 38 C.F.R. § 3.655.  The veteran was 
notified by the VAMC of the specific appointment date; 
however, he failed to report to the exam.  Accordingly, the 
two issues remanded by the Court will be decided based on the 
evidence of record.

The issue of service connection for migraines is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  Gastroesophageal reflux disease was first manifested many 
years after the veteran's service and is not related to his 
service. 

2.  The veteran served in the Southwest Asia theater of 
operations during Operation Desert Storm.

3.  The veteran's irritable bowel syndrome is manifested by 
moderate symptoms, with frequent episodes of bowel 
disturbance and abdominal distress.

4.  The veteran's chronic joint pain is primarily manifested 
by pain in the knees specifically, but is not manifested by 
arthritis, knee instability or subluxation, or limitation of 
motion of the leg.

5.  There is no medical sign or independent verification of 
the veteran's non-medical indication of chronic fatigue 
syndrome, or other similar fatigue disability.


CONCLUSIONS OF LAW

1.  Gastroesophageal reflux disease was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  Irritable bowel syndrome was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 501(a), 1101, 1110, 
1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.317 
(2006).

3.  Joint pain due to an undiagnosed illness was not incurred 
or aggravated in the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.317 (2006).

4.  Fatigue due to an undiagnosed illness was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.317 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2001 and December 2004, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  Although fully 
compliant notice was delivered after the initial denials of 
the claims, the AOJ subsequently readjudicated the claims 
based on all the evidence in October 2002 and October 2006, 
without taint from prior adjudications.  Thus, the veteran 
was not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision. 

Although the record reflects that the AOJ has not provided 
notice with respect to the initial disability rating and 
effective date elements of the granted service connection 
claim, those matters are not currently before the Board and 
the AOJ will have the opportunity to provide the required 
notice before its decision. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Referable to the denied service connection claims, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All relevant and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims, and medical 
opinions sought where necessary.

Service Connection

The veteran seeks service connection for gastroesophageal 
reflux disease (GERD), which he contends initially manifested 
in service.  In order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Current medical evidence demonstrates that the veteran 
carries a diagnosis of GERD.  Service medical records, 
however, are negative for treatment of the same.  Although 
the veteran was noted to have nausea on three occasions 
during service, specifically in August 1990, September 1990, 
and August 1991, in each instance, the nausea was related to 
a viral condition, and it resolved without follow-up 
treatment.  The veteran's February 1993 separation 
examination was negative for pathological gastrointestinal 
findings.  On his Report of Medical History on Separation, 
the veteran specifically denied frequent indigestion and any 
stomach trouble.  

Post-service records include a September 1993 VA general 
medical examination and a May 1994 comprehensive Persian Gulf 
War Veteran evaluation.  The veteran denied gastrointestinal 
symptoms on both occasions.  In fact, the first documented 
evidence in the file of a diagnosis and treatment for GERD is 
in July 1998.

In March 2002, a VA medical examiner opined that it was not 
likely that the veteran's current symptoms were related to 
his service, because of his lack of complaints prior to 1998.  
The examiner did not further explain his opinion.  However, 
no further opinion is required in this case.  Under 38 C.F.R. 
§ 3.159(c)(4) (2006), the Board is required to seek a medical 
opinion if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  

Here, the evidence does not indicate that there may be an 
association.  Such an indication will be found when there is 
"medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation."  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The 
opinion of record, while lacking in specifics, is generally 
negative and against the finding of a nexus.  The remaining 
medical evidence does not substantiate a finding of 
continuous symptoms associated with GERD.  The record is 
silent for complaints or treatment of the gastrological 
disease until 1998, five years after his separation.  
Therefore, further medical opinion will not be sought.

While the veteran had three isolated instances of treatment 
for viral nausea in service, and currently has a diagnosis of 
GERD, the preponderance of the evidence is against finding a 
nexus between the two.  Therefore, the benefit of the doubt 
provision does not apply.  Service connection for GERD is not 
warranted.

The Board notes that the veteran raised the issue of 
presumptive service connection  for GERD based on service 
during the Persian Gulf War.  However, that presumption 
applies to disability not attributed to any known clinical 
diagnosis.  Because he does, in fact, carry the GERD 
diagnosis, that presumption is not applicable.  See 38 C.F.R. 
§ 3.317 (2006).

Undiagnosed Illness Claims

The veteran also seeks service connection for diarrhea and 
abdominal pain, joint pain, and fatigue, all of which he 
claims is the result of his service during Operation Desert 
Storm.  Specifically, he contends that his exposure to oil 
fires, depleted uranium, and spent munitions have resulted in 
chronic, undiagnosed illnesses that manifest in these ways.

A presumption exists for service members who served in the 
Southwest Asia theater of operations during the Persian Gulf 
War and exhibit objective indications of a qualifying chronic 
disability, which is manifested by one or more specific signs 
or symptoms.  Such disability may be service connected 
provided that it became manifest during active service in the 
Southwest Asia theater of operations, or to a degree of 10 
percent or more not later than December 31, 2011; and 
provided that the disability cannot be attributed to any 
known clinical diagnosis by history, physical examination, 
and laboratory testing.  38 U.S.C.A. §§ 501(a), 1117 (West 
2002); 38 C.F.R. § 3.317(a)(1) (2006).

The term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; 
a medically unexplained chronic multisymptom illness defined 
by a cluster of signs or symptoms (specifically, chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, and 
any other illness that the Secretary determines meets the 
criteria for a medically unexplained chronic multisymptom 
illness); or, any diagnosed illness that the Secretary 
determines warrants a presumption of service-connection.  
38 C.F.R. § 3.317(a)(2) (2006).

"Objective indications of a chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Diarrhea and Abdominal pain

The veteran's available personnel records confirm that he 
served in Southwest Asia, from January to May 1991.  The 
medical evidence confirms that the symptoms of diarrhea and 
abdominal pain that he experiences are manifestations of 
irritable bowel syndrome (IBS).  See VA examination dated in 
March 2002, with June 2002 addendum clarifying the diagnosis.  
IBS is deemed by regulation to be a medically unexplained 
chronic multisymptom illness, defined by a cluster of signs 
or symptoms.  Because IBS was not diagnosed during the 
veteran's tour in Southwest Asia, for service connection to 
be granted under the presumption, IBS must be manifested to a 
degree of 10 percent or more not later than December 31, 
2011.  

IBS is rated according to VA's Schedule for Rating 
Disabilities, which is formulated based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
IBS is not specifically listed in the Schedule, and is 
therefore rated analogously.  This means that VA applies the 
criteria for a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).  In this case, IBS is rated under the criteria for 
irritable colon syndrome, under 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2006). 

That code indicates that irritable colon syndrome that is 
moderate with frequent episodes of bowel disturbance with 
abdominal distress warrants a 10 percent evaluation.  This 
veteran's IBS meets the criteria for at least a 10 percent 
rating.  Specifically, in November 1997 and June 1998, the 
veteran is on record reporting to his examining physicians 
that he has loose stools roughly 5 times daily, and watery 
diarrhea 3 to 4 times per week.  He noted on both occasions 
that these symptoms were accompanied by abdominal cramping.  
In October 1998, the veteran reported loose stools 3 to 4 
times per day with intermittent diarrhea.  In March 2002, he 
reported increased diarrhea, especially with greasy and spicy 
foods.  Abdominal cramping resulted at nearly every meal not 
consisting of plain foods such as rice and bread.  The 
examining physician indicated that these symptoms were solely 
attributable to IBS.  

The veteran's level of symptomatology meets the criteria for 
at least 10 percent under diagnostic code 7319, as his 
episodes of bowel disturbance with abdominal distress are 
frequent.  Therefore, because this Persian Gulf War veteran 
has a diagnosis of a medically unexplained chronic 
multisymptom illness prior to December 31, 2011, service 
connection under the presumption is warranted.  

Joint Pain

As noted above, the veteran is a Persian Gulf War veteran, 
having served in the Southwest Asia theater of operations 
during Operation Desert Storm, from January to May 1991.  He 
seeks service connection under 38 C.F.R. § 3.317 for 
generalized joint pain.  While the medical evidence does not 
confirm medical signs of a joint pathology, he has submitted 
his own lay evidence of significant pain.  He has also 
submitted independent verification of this non-medical 
indicator, in the form of lay evidence from his employer.  
See December 2001 statement from Personnel Director.

The evidence also shows that the veteran's joint pain is 
chronic.  Those disabilities that have existed for six months 
or more, and those that exhibit intermittent episodes of 
improvement and worsening over a six-month period, will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4) 
(2006).  

In this case, service medical records do not document a 
complaint of joint pain while the veteran was stationed in 
the Persian Gulf.  Those records do show joint pain after his 
transfer out of the Gulf, localized to the left knee in July 
1991, and then both knees in April, July, and August 1992.  
The veteran has also submitted statements to the effect that 
he experienced such pain throughout the rest of his service 
and thereafter.  The disability is considered chronic for 
purposes of the presumption. 

Because the veteran's treatment was not specifically during 
his service in the Persian Gulf theater of operations, the 
disability must be manifested to a degree of 10 percent or 
more to qualify for the presumption.  In this case, the 
veteran has specified that the joint pain is primarily 
localized to his knees, though his ankles are also affected. 

Disabilities of the knee are rated under the Schedule based 
on the presence of arthritis, lateral instability or 
recurrent subluxation of the joint, and limitation of motion 
of the leg.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2006).  The veteran's x-rays do not reveal 
the presence of arthritis.  See bilateral knee and ankle x-
ray reports, dated in April 1995.  The most recent orthopedic 
examination of record is dated in December 2001, at which 
time the veteran reported significant pain in both knees.  He 
was noted to have normal range of motion and no objective 
sign of laxity or instability, as gleaned from negative 
McMurray and Lachman testing.  Similar findings were reported 
on his prior June 1998 VA examination, and in the available 
outpatient clinical records.  These findings do not warrant a 
10 percent rating under any of the applicable knee codes. 

Although the evidence shows non-medical indications of a 
chronic disability, which has been independently verified by 
third-party lay evidence, that disability is not found to be 
compensable to at least a 10 percent degree.  Therefore, 
presumptive service connection under 38 C.F.R. § 3.317 is not 
warranted.



Fatigue

The veteran seeks service connection for an undiagnosed 
illness manifested by fatigue.  It is noted that the medical 
evidence of record does not show that the veteran has 
presented with complaints of fatigue, or has been diagnosed 
with chronic fatigue syndrome or similar disorder.   The sole 
mention of "fatigue" in the veteran's claims file appears 
on his original claim dated in March 1999.  Subsequent 
correspondence, VA examinations, and treatment records are 
silent for such complaints.  There is no lay evidence of 
record that would serve to independently verify the veteran's 
non-medical indication of fatigue in March 1999.  Without 
such signs and symptoms, there is no disability for which 
service connection could be granted.

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection for a fatigue-related disability, 
therefore, is denied.

ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is denied.

Entitlement to service connection for irritable bowel 
syndrome is granted.

Entitlement to service connection for an undiagnosed illness 
manifested by joint pain is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by fatigue is denied.



REMAND

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2006).  

Here, the current medical evidence establishes that the 
veteran receives treatment for migraine headaches.  The 
veteran's service medical records confirm that he presented 
with complaints of headaches in August 1992.  The question 
therefore remains whether the evidence indicates that there 
may be an association.  Such an indication will be found when 
there is "credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation."  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Such continuity of symptoms is established by the record.  
The veteran separated from service in March 1993.  He 
underwent a VA general medical examination in September 1993, 
at which time he presented with complaints of frequent 
headaches.  He also reported headaches on VA evaluation in 
May 1994.  VA and private clinical records, dating from 
December 1994 forward, show continuous treatment for 
migraines.  As the veteran has had a continuity of symptoms, 
a medical opinion must be sought.

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) have 
been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 



Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claim 
for service connection for migraines, to 
include the rating criteria by which a 
disability granted service connection will be 
evaluated and how the effective date of that 
grant will be assigned.  Notify the veteran of 
the information and evidence that VA will 
obtain, as well as the information and evidence 
that he is responsible for obtaining.  Ask that 
he submit any evidence in his possession that 
has not been previously submitted, that 
pertains to the claim.

2.  Schedule the veteran for a VA cranial 
nerves examination to determine the nature and 
etiology of any headache disorder diagnosed.  
All testing deemed necessary should be 
conducted and the results reported in detail.  
The examiner is asked to review the claims file 
in order to render an opinion as to whether it 
is at least as likely as not (probability of 
fifty percent or more)  that the veteran's in-
service manifestations of headaches are related 
to any current headache disorder diagnosed.  
Attention is invited to the tabbed service 
medical records, as well as the post-service 
records documenting treatment from September 
1993 to the present.  A rationale for any 
opinion expressed is requested.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


